DETAILED ACTION
This Office action is a response to Preliminary Amendment of an Application No. 16/968,964 filed on 08/11/2020 in which claims 1-18 and 20 are amended, claim 19 is cancelled and new claim 21 is added. Accordingly, Claims 1-18 and 20-21 are currently pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The Examiner contends that the drawings submitted on 08/11/2020 are acceptable for examination proceedings.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.


Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 12/15/2020, 10/15/2021 and 10/18/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-8 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the DL transmission” in line 4. It is unclear whether “the DL transmission” refers to “at least one downlink, DL, transmission” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the feedback information being negative for a latest expired timer, and with the proviso that the feedback information is negative” in line 5-6. It is not clear in the meaning of the feature “feedback information being negative… and with the proviso… information is negative” in both the meaning of a negative feedback information and in the scope of where the proviso applies. For the purpose of examination, Examiner will interpret as best understood.
Claim 8 is rejected for the same reason as being indefinite set forth in claim 5 above because it is dependent upon the rejected claim 5.
Claim 6 recites “the feedback information being positive for a latest expired timer, and with the proviso that the feedback information is positive” in line 5-6. It is not clear in the meaning of the feature “feedback information being positive… and with the proviso… information is positive” in both the meaning of a negative feedback information and in the scope of where the proviso applies. For the purpose of examination, Examiner will interpret as best understood.
Claim 7 recites “wherein the reference subframes correspond to subframes wherein the at least one feedback timer was initiated” in line 8-9. It is not clear the feature “wherein… subframes wherein the at least one feedback timer…” in that there is no earlier description/recitation of neither any association of a subframe with a timer, nor of any subframes comprising timers. For the purpose of examination, Examiner will interpret as best understood.
Claim 10 recites “A first communication node” in the preamble which is directed to a machine category; however, the body of the claim is directed to a process/step category. It is unclear whether the claim as-a-whole is directed to a machine/device claim or a process/step claim. Thus, the claim renders indefinite. For a machine category, the body of the claim must recites hardware structures (see MPEP 2106). 
Claims 11-18 are also rejected for the same reason as being indefinite set forth in claim 10 above because they are dependent upon the rejected claim 10 respectively.
Claim 13 recites the limitation “the DL transmission” in line 4. It is unclear whether “the DL transmission” refers to “at least one downlink, DL, transmission” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “the feedback information being negative for a latest expired timer, and with the proviso that the feedback information is negative” in line 6-7. It is not clear in the meaning of the feature “feedback information being negative… and with the proviso… information is negative” in both the meaning of a negative feedback information and in the scope of where the proviso applies. For the purpose of examination, Examiner will interpret as best understood.
Claim 17 is rejected for the same reason as being indefinite set forth in claim 14 above because it is dependent upon the rejected claim 14.
Claim 15 recites “the feedback information being positive for a latest expired timer, and with the proviso that the feedback information is positive” in line 6-7. It is not clear in the meaning of the feature “feedback information being positive… and with the proviso… information is positive” in both the meaning of a negative feedback information and in the scope of where the proviso applies. For the purpose of examination, Examiner will interpret as best understood.
Claim 16 recites “wherein the reference subframes correspond to subframes wherein the at least one feedback timer was initiated” in line 8-9. It is not clear the feature “wherein… subframes wherein the at least one feedback timer…” in that there is no earlier description/recitation of neither any association of a subframe with a timer, nor of any subframes comprising timers. For the purpose of examination, Examiner will interpret as best understood.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0288498 A1) hereinafter “Li”.

Regarding claims 1, 10 and 20, Li discloses Claim 1 of a method, performed by a first communication node operating in a wireless communications network (see FIG. 2; see ¶ [0115], a method/step implemented by a terminal device/communication node), Claim 10 of a first communication node configured to operate in a wireless communication network (see FIG. 12; see ¶ [0215], a terminal device/communication node), and Claim 20 of a computer-readable storage medium, having stored thereon a computer program product comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out a method performed by a first communication node operating in a wireless communications network (see ¶ [0231], the computer program product includes one or more instructions which are stored in a computer-readable storage medium), the method comprising:
adjusting a value of a Contention Window, CW, from a first value to a second value, the second value being a higher value than the first value, adjusting the value being based on (see FIG. 2 and 3(a-c); see ¶ [0023] [0100] [0117], increasing a contention window size (CWS), the second CWS is greater than a first CWS i.e., adjusting a value of CW to a higher value):
(see FIG. 2 and 3(a-c); see ¶ [0023] [0102] [0117] [0132], HARQ status (a UL grant) is not received within a time interval/a period of time i.e., feedback timer expired); and
following adjusting the value:
initiating a sensing procedure performed prior to a transmission of an UL burst to the second communication node, the sensing procedure using the adjusted value of the CW (see FIG. 2 and 3(a-c); see ¶ [0007] [0119] [0132], performing a second uplink burst based on the second CWS).

Regarding claims 2 and 11, Li discloses wherein the value of the CW is adjusted for all priority classes at the first communication node (see ¶ [0138], first CWS and second CWS/adjusted CW corresponding to a same access priority i.e., all priority classes).

Regarding claims 3, 12 and 21, Li discloses wherein at the time of performing the sensing procedure, the at least one feedback timer has expired in the absence of any downlink transmission from the second communication node, and wherein the higher value is increased once to a next higher value (see ¶ [0023] [0058] [0107], when increasing a CWS, the terminal devices increases the CWS to a next higher value in the CSW set upon determining that HARQ status is not received within a time interval).

Regarding claims 4 and 13, Li discloses wherein at the time of performing the sensing procedure, the at least one feedback timer has expired, and at least one downlink, DL, has been (see ¶ [0023] [0058] [0107], when increasing a CWS, the terminal devices increases the CWS to a next higher value in the CSW set upon determining that HARQ status is not received within a time interval).

Regarding claims 5 and 14, Li discloses wherein after the time of performing the sensing procedure and the at least one feedback timer has expired, the method further comprises:
receiving at least one downlink, DL, transmission from the second communication node comprising feedback information, the feedback information being negative for a latest expired timer, and with the proviso that the feedback information is negative, using a CW of the second value in a following sensing procedure (see ¶ [0030] [0102], NACK feedback then the terminal device increases the CWS).

Regarding claims 6 and 15, Li discloses wherein after the time of performing the sensing procedure and the at least one feedback timer has expired, the method further comprises:
receiving at least one downlink, DL, transmission from the second communication node comprising feedback information, the feedback information being positive for a latest expired timer, and with the proviso that the feedback information is positive, resetting the value of the CW, from the second value to one of the first value (see ¶ [0030] [0102], ACK feedback then the terminal device decreases the CWS, the second CWS is less than the first CWS).

Regarding claims 7 and 16, Li discloses wherein the feedback information is positive when at least one of the following is fulfilled: b. a latest reference subframe is Acked (see ¶ [0030] [0100], the HARQ status of uplink reference subframe is acknowledged);
wherein the reference subframes corresponds to subframes (see ¶ [0030] [0100], uplink reference subframe) wherein the at least one feedback timer was initiated (see ¶ [0100], generates a backoff counter).

Regarding claims 8 and 17, Li discloses wherein the received at least one DL transmission is associated with a HARQ Identifier, ID, linked to the latest expired timer (see ¶ [0099], HARQ process number information).

Regarding claims 9 and 18, Li discloses wherein each of the feedback timers corresponds to a respective Hybrid Automatic Repeat reQuest, HARQ, process corresponding to a respective UL burst previously transmitted by the first communication node to the second communication node (see ¶ [0023] [0117], HARQ status information after one uplink burst).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Talarico et al. (US 2019/0159256 A1) entitled: “Contention Window Adjustment Mechanisms for FELAA Systems”
Lou et al. (US 2020/0374933 A1) entitled: “Data Transmissions and HARQ-ACK Associated with an Unlicensed Spectrum”
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462